Detailed Action
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4  is objected  because the limitation “the step to determining” is not clear. It appears a grammatically problem or a typo error. It could be the “ the step of determining” or equivalent term. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The reasons of the rejection are discussed as follow:
	Claim 1 recites the limitation “the obtained biophysical-signal data sets” in line 8 in the claim disclosed multiple data sets; but in line 3 the claim recites “obtaining….. a biophysical signal data set” disclosed only one data set. Therefore  there is insufficient antecedent basis for these limitation. 
The same reasoning  applied to claim 1 also applied to claims 2, 19 and 20 as well. 
	Claim 1 recites the limitation “ rejecting….. one or more cloud-based…..” in line 9 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
	Claim 1 recites the limitation “ a heart cycle variability” in line 12 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
The same reasoning  applied to claim 1 also applied to claims 19 and 20 as well. 
	Claim 2 recites the limitation “ the estimate value…” in line 3 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
	Claim 3 recites the limitation “ …… the reacquisition…..” in line 2 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
	Claim 4 recites the limitation “ …… a heart cycle variability…..” in line 2 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
The same reasoning  applied to claim 4 also applied to claims 5, 6, 7, 8,10, and 12 as well. 
	Claim 4 recites the limitation “ …… the subject…..” in line 4 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
	Claim 4 recites the limitation “ …… the first biophysical-signal data set” in line 5 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
	Claim 5 recites the limitations “the template signal vector data set …” and  “the two or more of the plurality of detected quasiperiodic cycles”  in line 3 and  4 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 6 recites the limitations “… an acquired optical signal data set a …” and  “…the photoplethysmographic signal”  in line 2 and 3 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 7 recites the limitations “… the acquired biopotential signals…” and  “…the two or more channels…”  in line 2 and 4 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations “ …… the template-signal vector data set…” and  “…..first and second signals”  in line 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “ …… the template-signal vector data set…” in line 2 in the claim.  There is insufficient antecedent basis for these limitation in the claim.
Claim 10 recites the limitations “ …… the template-signal vector data set…” and  “…..two or more of the plurality of detected quasiperiodic cycles”  in line 3 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “ …… the acquired biopotential signals…” and  “…..the two or more channels…...”  in line 2 and 3 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations “ …… the acquired biopotential signals …” and  “…..the two or more channels…...”  in line 2 and 3 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitations “ …… one or more cloud-based services or systems …” and  “…..the remote terminal”  in line 1 and 3 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations “ …… one or more cloud-based services or systems …” ,  “…..the first biophysical signal data set…”, “…the saturation…”, “.….the second biophysical signal data set…”, “ …… one or more cloud-based services or systems …”, and “the estimated value…”  in line 1 and 2, 3, 4, 5, 6 and 6 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations “ …… one or more cloud-based services or systems …” and  “…..the obtained first and second biophysical-signal data sets”  in line 1 and 3 of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6  recite “a photoplethysmographic signal or a cardiac signal…”.  On the other hand  claim  6  which is depend on  claim 1 recite only “ photoplethysmorgraphic signal” Because of the “or”  condition the photoplethysmorgraphic signal is not required by claim 1. Thus, claim 6 become indefinite in the case whether claim 1 is interpreted as only including a cardiac signal. 
The same reasoning  applied to claim 6 also applied to claim 12 as well. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method, a system and a non-transitory computer readable medium. As such, the claims fall into one of the four statutory classes of invention.
(2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental processes:
The steps of “determining one or more values associated with a heart cycle variability parameter using the obtained biophysical-signal data sets and rejecting the biophysical signal data set exceeds a predefined variability threshold are steps which can be mentally performed”.
Independent Claim 19 (system) is directed to the following abstract ideas which encompass mental processes:
“determine one or more values associated with a heart cycle variability parameter using the obtained biophysical-signal data sets” and
“reject the biophysical signal data set in determining the one or more values associated with a heart cycle variability exceeds a predefined variability threshold, wherein the rejection generates a notification to be presented cardiac measurement equipment or a remote terminal.” 
Independent Claim 20 (computer readable medium) is directed to the following abstract ideas which encompass mental processes:
“determine one or more values associated with a heart cycle variability parameter using the obtained biophysical-signal data sets” and
“ reject the biophysical signal data set in determining the one or more values associated with a heart cycle variability exceeds a predefined variability threshold, wherein the rejection generates a notification to be presented cardiac measurement equipment or a remote terminal”
With regard to that process ofdetermining one or more values associated with a heart cycle variability parameter and recited in claims 1, 19 and 20, the Specification does not define the term “heart cycle variability parameter”. (i.e. from spec. and claim 4, it seems that determining the one or more values associated with heart cycle variability is done by comparing the obtained biophysical-signal data set to a template, which can be performed by a user as a mental process and/or by visually presenting the data set and template to a user such that the user can visually compare the two data sets); 
With regard  the step of reject the biophysical signal data set in determining the one or more values associated with a heart cycle variability exceeds a predefined variability threshold, which can be performed by a user as a mental process and/or by visually presenting the data set
In claims 1, 19 and 20 other than reciting a processor to perform said functions nothing in the claim elements precludes said processes from being practically performed in the mind.    
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
In claims 1, 19 and 20 the recited additional elements do not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. 
one or more processors in claim 1, and the processor in claims 19 and 20 are recited at a high level of generality and are no more than tools to perform the recited abstract ideas. The memory recited in claim 19 is recited at a high level of generality and is no more than a generic computer element used to store the instructions required for the processor to perform the recited abstract ideas. In claims 1, 19 and 20 the step of obtaining a biophysical-signal data set, or a portion thereof, is pre-solution activity nominally related to the main process. This step does not use or apply the abstract ideas in any specific manner that limits said abstract ideas to a practical application because it is directed to a data gathering step.  The step of obtaining a biophysical signal data set is recited at a high level of generality and can be viewed as data gathering step, which is not significantly more; the step of generating a notification is nothing more than outputting the results to a user, which can be viewed as extra-solutionary and thus not significantly more
Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements does not use the mathematical concept in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements. 
Claims 3 and 4 recite additional extra-solution activities to data outputting, data gathering and data generation, claims 8 and 9 recite conditions to be met for rejecting a biophysical-signal data set, claim 11 provides limitations to an “assessment”, claims 12 and 14 recite attributes of the biophysical-signal data set, claim 13 recites how the biophysical-signal data set is generated, claims 16 and 18 recite additional extra-solution activity akin to data outputting and claim 17 recites attributes of a notification. 
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements recited in claims 1, 19 and 20 does not integrate the exception into a practical application. Processors and memories are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Circ. 2014). The step of obtaining a biophysical-signal data set is well-understood, routine and conventional in the field of physiological monitoring. 
These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-14 and 18-20   are rejected   under 35 U.S.C. 103 as being unpatentable over Garrett 

Regarding  claim 1,  Garrett  teaches A method for rejecting an acquired measurement used for non-invasively assessing a disease state or abnormal condition of a mammalian subject ([0002], [0013]  a non-invasive methods for characterizing cardiovascular circulation, the method includes a step of  relates filtering  an asynchronous noise from an acquired biophysical signal (e.g., a cardiac signal, a brain signal, etc.).), the method comprising: 
obtaining, by one or more processors a biophysical signal data set of a subject associated  with a cardiac signal, wherein the biophysical signal data set was acquired from the mammalian subject with a cardiac measurement equipment(Fig.1[002], [0013], [0178]-[0179], a non-invasive methods for characterizing cardiovascular circulation and other physiological systems. The method includes the step of  filtering  an asynchronous noise from an acquired biophysical signal (e.g., a cardiac signal, a brain signal, etc.)  The cardiac signal data sets (e.g., 1508) is processed with a processor to remove asynchronous noise contamination as described in relation to Fig. 1A, );
determining, by the one or more processors one or more values associated with a heart cycle variability parameter using the obtained biophysical-signal data sets ([013], [0152], Fig.1B] a,  quasi-periodic signal pattern (e.g., a representative heart-beat pattern) of the subject from a plurality of detected quasi-periodic signal cycles detected in the received biophysical-signal data set, each cycle is normalized according to z-scores, and  the z-score is outputted as a cycle variability score, wherein  the cycle variability is  refer to the degree of variability between cycles in an acquired biophysical data set that can be attributed to asynchronous noise, among others.); and 
 rejecting, by the one or more processors the biophysical signal data set in determining the one or more values associated with a heart cycle (claim 24,   comparing, by processor,  the received biophysical-signal data set to at least one template-signal vector data set characteristic of a representative quasi-periodic pattern within the biophysical-signal data set; and rejecting, by the processor, the received biophysical-signal data set based on the comparison); 
 However, it is noted that  Garrett does not specifically teach “obtaining a “photoplethysmographic signal, determining remotely by one or more cloud-based services or systems, the biophysical signal data set in determining the one or more values associated with a heart cycle variability exceeds a predefined variability threshold, wherein the rejection generates a notification to be presented at the cardiac measurement equipment or a remote terminal ”

On the other hand, in the same filed of endeavor Yu  teaches  photoplethysmographic signal ([0197], monitoring the electrical activity of the heart with procedures such as with a contact-based ECG or an invasive catheter,  heart rate variability (HRV) can be estimated. In addition contact-based ECG or Photoplethysmographic (PPG) method are employed ) , 
determining remotely by one or more cloud-based services or systems  ([0071], [0075], [0077],  biometric analysis can be conducted in the cloud), the biophysical signal data set in determining the one or more values associated with a heart cycle variability exceeds a predefined variability threshold([0198]-[0199], [0135],[0168], Figs.22-23, FIG. 22A illustrates an example power spectrum of a pulsating cardiac signal with a dominant LF(low frequency) component or dominant sympathetic influence, and FIG. 22B illustrates an example power spectrum of a pulsating cardiac signal with a dominant HF(high frequency) component or dominant parasympathetic influence. The system can be configured to computer a ratio of the power in LF component divided by the power in HF component at block 2406, and determine whether this ratio is above a predetermined threshold at block 2408.  If this ratio is above or below a predetermined threshold, the system select one or more appropriate videos to suppress sympathetic response at blocks 2410 and/or 2412), wherein the rejection generates a notification to be presented at the cardiac measurement equipment or a remote terminal([0133], For example, the system can be configured to determine that a subject is exhibiting or is likely to exhibit signs of anxiety when the subject’s pupils are becoming smaller and/or when the subject’s heart rate and/or respiratory rate is trending upward. The system can be configured to generate a visual and/or audible warning alert to the subject, for example in a soothing or caring voice to relax the subject and/or display soothing or calming graphics.)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of detecting sympathetic response and suppressing sympathetic response  by comparing a ratio defined as function of dominant frequency of cardiac signal with a predetermined threshold  taught by Yu into Garrett
The suggestion/motivation for doing so allows user of Garrett to detect and  suppress more effectively sympathetic symptoms  that accelerate heart rate, since   the dominant low frequency and  dominant high frequency components of spectrum of a pulsating cardiac signals are most important parameters that determine the presents  of heart disease  . 

Regarding  claim 2,  Garrett  teaches the biophysical-signal data sets are used to assess feature values in a model configured to non-invasively estimate presence of an expected disease state or condition ([0194]—[0197],  Examples of a disease state prediction can include, but not limited to, presence/non-presence of significant coronary arterial disease, presence/ non-presence of pulmonary hypertension due to left heart disease), 
wherein the estimated value is subsequently outputted for use in a diagnosis of the expected disease state or condition or to direct treatment of the expected disease state or  condition ([009], [0012], a system is disclosed that is configured to quantify asynchronous noise in an acquired biophysical signal. The quantification of asynchronous noise in the diagnosis and treatment of cardiac-related pathologies and conditions and/or brain-related pathologies and conditions (including, e.g., coronary arterial disease))

Regarding  claim 3,  Garrett  teaches the rejection of the biophysical signal data set triggers the reacquisition of a replacement biophysical signal data set from the mammalian subject with the cardiac measurement equipment (claims 24-25, [0110]-[0111],  comparing, by the processor, the received biophysical-signal data set to at least one template-signal vector data set characteristic of a representative quasi-periodic pattern within the biophysical-signal data set; and rejecting, by the processor, the received biophysical-signal data set based on the comparison. In case of rejection on result,  determining the at least one template-signal vector data set characteristic of the representative quasi-periodic pattern comprises).

Regarding  claim 4,  Garrett  teaches the step to determining the one or more values associated with a heart cycle variability comprises: determining, by the one or more processors, a template-signal vector data set representing quasi-periodic signal pattern of the subject from a plurality of detected quasiperiodic cycles detected in the first biophysical-signal data set (claim 1, Figs. 10B,10C,[0158]-[0162], step of determining the at least one template-signal vector data set characteristic of the representative quasi-periodic signal pattern .Determining, by the processor, at least one template-signal vector data set characteristic of a representative
 quasi-periodic signal pattern of the subject from a plurality of detected quasi-periodic cycles detected in the received biophysical-signal data set; applying, by the processor, the at least one determined template-signal vector data set to one or more denoising vector data sets); 
applying, by the one or more processors, the template-signal vector data set to two or more of the plurality of detected quasiperiodic cycles to determine a residue, the one or more values associated with a heart cycle variability being generated from the determined residue (Fig.6, [0182]-[0184],[0152] each cycle is normalized according to z-scores. Z-score value for a given data point in the template signal vector data set can be calculated as a difference between (i.e., residue) the value of the given data point and a mean of a set of cycles in which the difference is then normalized by the standard deviation of that given data point to the same indexed data value of the set of cycles.. )

Regarding  claim 5,  Garrett  teaches the one or more values associated with a heart cycle variability ([0006], [0013] complex nonlinear variabilities in quasi-periodic biophysical-signal systems such as those in acquired cardiac signals, at least one template-signal vector data set characteristic of a representative quasi-periodic signal pattern (e.g., a representative heart-beat pattern) of the subject from a plurality of detected quasi-periodic signal cycles detected in the received biophysical-signal data set), and predefined variability threshold ([0041], the acquired biophysical-signal data set having a value or energy over a pre-defined threshold), are each a cycle variability score ([0018], representative quasi-periodic signal pattern further comprises determining, by the processor, a normalizing parameter (e.g., z-score) derived from each the plurality of cycle regions) defined as an average of difference between the template-signal vector data set and the two or more of the plurality of detected quasiperiodic cycles([0061], [0152], during the duplication step, conflict portions of a currently duplicating template-signal vector data set are assigned average values with respect to corresponding portions of a previously duplicated template-signal vector data set to which the currently duplicating template-signal vector data set has a conflict, wherein, the biophysical signal data set is generated by using two or more template-signal vector data sets from two or more group of cycles of the plurality of cycle regions.  Each cycle is normalized according to z-scores. Z-score value for a given data point in the template signal vector data set can be calculated as a difference between the value of the given data point and a mean of a set of cycles in which the difference is then normalized by the standard deviation of that given data point to the same indexed data value of the set of cycles). 

Regarding  claim 6,  Garrett   teaches the one or more values associated with a heart cycle variability are generated as a respective score for a given channel normalized by a sum of scores of the two or more channels (Fig.5, [0093], [0167], the distribution-based filter is configured to identify cycles having a standard-deviation greater than one from the mean, i.e., where the  mean(or average) is, obtained by calculating the sum and dividing the sum by number of the sample) . FIG. 12 is a plot of a distribution of difference scores determined based on a comparison of the representative cycle data set and each of the evaluated cycles as a function of cycle index);
However, it noted that Garrett does not specifically teach “the biophysical signal data set comprises two or more channels of an acquired biopotential signal data set or two or more channels of an acquired optical signal data set associated with the photoplethysmographic signal”
 
On the other hand, Yu teaches the biophysical signal data set comprises two or more channels of an acquired biopotential signal data set or two or more channels of an acquired optical signal data set associated with the photoplethysmographicsignal ([007[-[008],[0197],  methods that provide practical optical tracking capability, for example using an optical marker configured to be attached to the subject of interest and/or a landmark on the subject, such as optical flow vectors derived by analyzing videos or optical signals containing blood volume information obtained by analyzing videos and/or images.  The heart rate variability (HRV)can be estimated using catheter or Photoplethysmographic (PPG) signal). Further the systems disclosed herein can employ a multi-channel signal processing algorithms can also be applied to simultaneously process x, y and z or x, y, z, Rx, Ry and Rz motion signals/data and extract cardiac and respiratory signals of interest(see [0152]).

Regarding  claim 7, 	Garrett  teaches the one or more values associated with a heart cycle variability are generated as a respective score for a given channel normalized by a sum of scores of the three or more channels (Fig.5, [0093], [0167], the distribution-based filter is configured to identify cycles having a standard-deviation greater than one from the mean, i.e., where the  mean(or average) is, obtained by calculating the sum and dividing the sum by number of the sample) . FIG. 12 is a plot of a distribution of difference scores determined based on a comparison of the representative cycle data set and each of the evaluated cycles as a function of cycle index);
however, it noted that Garrett does not specifically teach “the biophysical signal data set comprises two or more channels of an acquired biopotential signal data set or two or more channels of an acquired optical signal data set associated with the photoplethysmographic signal”

On the other hand, Yu teaches the biophysical signal data set comprises two or more channels of an acquired biopotential signal data set or two or more channels of an acquired optical signal data set associated with the photoplethysmographicsignal([007[-[008],[0197],  methods that provide practical optical tracking capability, for example using an optical marker configured to be attached to the subject of interest and/or a landmark on the subject, such as optical flow vectors derived by analyzing videos or optical signals containing blood volume information obtained by analyzing videos and/or images.  The heart rate variability (HRV)can be estimated using catheter or Photoplethysmographic
 (PPG) signal).  Further the systems disclosed herein can employ a multi-channel signal processing algorithms can also be applied to simultaneously process x, y and z or x, y, z, Rx, Ry and Rz motion signals/data and extract cardiac and respiratory signals of interest(see [0152])

Regarding  claim 8,  Garrett   teaches w the biophysical signal data a first signal and a second signal, wherein the one or more values associated with a heart cycle variability are determined as a volume-associated value of a phase space model (Fig. 16, [0183], [0188], Fig.16, Fig.16. is an example method 1600 of generating and analyzing a phase space volumetric object 122 by the non-invasive cardiac assessment system 110);
however, it noted that Garrett does not specifically teach “the biophysical signal data set comprises two or more channels of an acquired biopotential signal data set or two or more channels of an acquired optical signal data set associated with the photoplethysmographic signal of a residue generated between the template-signal vector data set and respective first and second signals”
On the other hand Yu teaches wherein the biophysical signal data set comprises two or more channels of an acquired biopotential signal data set or two or more channels of an acquired optical signal data set associated with the photoplethysmographic signal of a residue generated between the template-signal vector data set and respective first and second signals ([0007]-[0008], [0197],  methods that provide practical optical tracking capability, for example using an optical marker configured to be attached to the subject of interest and/or a landmark on the subject, such as optical flow vectors derived by analyzing videos or optical signals containing blood volume information obtained by analyzing videos and/or images.  The heart rate variability (HRV)can be estimated using catheter or Photoplethysmographic (PPG) signal). Further the systems disclosed herein can employ a multi-channel signal processing algorithms can also be applied to simultaneously process x, y and z or x, y, z, Rx, Ry and Rz motion signals/data and extract cardiac and respiratory signals of interest(see [0152).

Regarding  claim 9,  Garrett  teaches the phase space model is a triangulation point-cloud model generated from a difference between template-signal vector data set and, at least, the respective first and second signals (Fig.16 , [0152], [0188]-[0189], [0183], FIG. 16 is an example method 1600 of generating and analyzing a phase space volumetric object 122 by the non-invasive cardiac assessment system 110, the method includes reconstructing (operation 1608) a pre-defined set of nth  order fractional-calculus result set to generate a three-dimensional point cloud defining, in part, the phase space volumetric object 122. Further the method 1600 then includes performing (1610) triangulation operation to generate surface features (i.e., face) of the point cloud. . Z-score value for a given data point in the template signal vector data set can be calculated as a difference between the value of the given data point and a mean of a set of cycles in ).

Regarding  claim 10,  Garrett  teaches the one or more values associated with a heart cycle variability are distribution-associated values of a difference between the template-signal vector data set and two or more of the plurality of detected quasiperiodic cycles  [0152], ([0167],  each cycle is normalized according to z-scores. Z-score value for a given data point in the template signal vector data set can be calculated as a difference between the value of the given data point and a mean of a set of cycles.  The comparison further includes differentiating (step 506) outlying cycles and inlying cycles based on a difference score determined, e.g., using a distribution-based filter. ).

Regarding  claim 11,  Garrett  teaches the biophysical signal data set comprises two or more channels of the acquired biopotential signals, and wherein the one or more values associated with a heart cycle variability are generated for each of the two or more channels of the acquired biopotential signals (Figs 6 and .10b, [0152], [0085].  the z-score may be outputted as a cycle variability score. Cycle variability may refer to the degree of variability between cycles in an acquired biophysical data set that may be attributed to asynchronous noise. FIG. 6 is a diagram of a representative cycle data set characteristic of a representative quasi-periodic signal pattern (e.g., representative heart-beat pattern in an acquired cardiac signal).

Regarding  claim 12,  Garrett  teaches the one or more values associated with a heart cycle variability are generated for each of the two or more channels of acquired biopotential signals (Figs 6 and .10b, [0152], [0085].  the z-score may be outputted as a cycle variability score. Cycle variability may refer to the degree of variability between cycles in an acquired biophysical data set that may be attributed to asynchronous noise. FIG. 6 is a diagram of a representative cycle data set characteristic of a representative quasi-periodic signal pattern (e.g., representative heart-beat pattern in an acquired cardiac signal).  
however, it noted that Garrett does not specifically teach “the biophysical signal data set comprises two or more channels of the acquired optical signal data set associated with the photoplethysmographic signal”
On the other hand Yu teaches the biophysical signal data set comprises two or more channels of the acquired optical signal data set associated with the photoplethysmographic signal([0007]-[0008], [0197] methods that provide practical optical tracking capability, for example using an optical marker configured to be attached to the subject of interest and/or a landmark on the subject, such as optical flow vectors derived by analyzing videos or optical signals containing blood volume information obtained by analyzing videos and/or images.  The heart rate variability (HRV)can be estimated using catheter or Photoplethysmographic (PPG) signal). Further the systems disclosed herein can employ a multi-channel signal processing algorithms can also be applied to simultaneously process x, y and z or x, y, z, Rx, Ry and Rz motion signals/data and extract cardiac and respiratory signals of interest(see [0152))

Regarding  claim 13,  Garrett   teaches: causing, by the one or more processors a notification message associated with the rejection to be transmitted to the cardiac measurement equipment or the remote terminal(claim 24,  [0133],  comparing, by processor,  the received biophysical-signal data set to at least one template-signal vector data set characteristic of a representative quasi-periodic pattern within the biophysical-signal data set; and rejecting, by the processor, the received biophysical-signal data set based on the comparison, The system configured to determine that a subject is exhibiting or is likely to exhibit signs of anxiety when the subject’s pupils are becoming smaller and/or when the subject’s heart rate and/or respiratory rate is trending upward. The system can be configured to generate a visual and/or audible warning alert to the subject, for example in a soothing or caring voice to relax the subject and/or display soothing or calming graphic) 

 Regarding  claim 14,  Garrett   teaches determining, by the one or more processors one or more synchronicity dynamical properties between the first biophysical signal data and the second biophysical signal data set associated with the cardiac signal ([0002], [0193]-[01971], , 
when the feature extraction process is applied to an incoming biophysical signal, the output is a matrix of all calculated features which includes a list, for example, of over hundreds of real numbers; one number per feature in which each feature represents one or more aspects of the signal's dynamical, geometrical, fractional calculus, chaotic, and/or topological properties.  The first biophysical signal data and second biophysical signal data of cardiac signal corresponds to the calculated features that represent incoming biophysical signal. Multiple views of the representation  of  the signals  are generated and included in a report, and display . Thus,  the multiple views are generated by  synchronizing or displaying concurrently the signals that represent the features of  biophysical signal data that represent  the one more images of a representation of the phase space volumetric object)
However, it noted that Garrett does not specifically teach “ determining  the first biophysical signal data and the second biophysical signal data set associated with the cardiac signal, the first biophysical signal data set associated with the saturation of oxygenated and/or deoxygenated hemoglobin and the second biophysical signal data set associated with the cardiac signal; and determining, by the one or more processors and/or remotely by one or more cloud-based services or systems, the estimated value for presence of a disease state based on the determined one or more synchronicity dynamical properties”
 On other hand Yu teaches  determining  the first biophysical signal data and the second biophysical signal data set associated with the cardiac signal ([0021], [0137], For example, in certain embodiments, the system can be configured to use infrared or hyperspectral to detect and/or visualize the cardiac rate, pulsation, volume, and/or blood pressure, such as by utilizing infrared transit time resistance) , the first biophysical signal data set associated with the saturation of oxygenated and/or deoxygenated hemoglobin and the second biophysical signal data set associated with the cardiac signal ([0121], [137],[170-172], determining one or more cardio characteristics of a subject and/or any other biometric data, the system can be configured to detect, track, determine, combine and/or take into account the oxygenation level, respiratory rate, cardiac rate, and/or the like of the subject. Two LEDs having different wavelengths  utilized to measure oxygenated hemoglobin, and de-oxygenated hemoglobin), and
 determining, by the one or more processors and/or remotely by one or more cloud-based services or systems, the estimated value for presence of a disease state based on the determined one or more synchronicity dynamical properties ( ([0198]-[0199], [0135],[0168], Figs.22-23as discussed in claim 1 above, the system can be configured to computer a ratio of the power in LF component divided by the power in HF component at block 2406, and determine whether this ratio is above a predetermined threshold at block 2408.  If this ratio is above or below a predetermined threshold, the system select one or more appropriate videos to suppress sympathetic response at blocks 2410 and/or 2412). 
Regarding  claim 18,  Garrett  teaches the disease state includes significant coronary artery disease or abnormal left ventricular end-diastolic pressure(0100], [0110], [0197]; Fig. IA, 1B and IC, reference item 112, displays a clinical output such as the presence/non-presence of significant coronary arterial disease, presence/non-presence of pulmonary hypertension, presence/non-presence of pulmonary arterial  hypertension, presence/non-presence of pulmonary hypertension due to left heart disease, etc.)


Regarding  claim 19,  Garrett   teaches A system  (Fig.1A, [0099]  computer implemented system) comprising:
 a processor  and a memory having instructions stored therein, wherein execution of the instructions by the processor cause the processor to ([0075]  a non-transitory computer readable medium is disclosed, the computer readable medium having instructions stored thereon, wherein execution of the instruction by one or more processors, cause the one or more processors to perform ): 
Regarding  the remaining limitation of claim 19, all claimed limitations are set forth and rejected as per discussion for claim 1 above  

Regarding  claim 20,  Garrett    teaches A computer readable medium having instructions stored therein, wherein execution of the instructions by a processor, cause the processor to (([0075]  a non-transitory computer readable medium is disclosed, the computer readable medium having instructions stored thereon, wherein execution of the instruction by one or more processors, cause the one or more processors to perform); 
Regarding  the remaining limitation of claim 20, all claimed limitations are set forth and rejected as per discussion for claim 1 above  
Claims 15and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett, US  20190384757 A1, in view  of Yu , WO 2019140155 A1, as applied to claim 1 above, and  further in view of BANET et al., (hereafter Banet), US 20140249435 A1, published on September 04, 2014.

Regarding  claim 15,  Garrett   teaches: determining, by the one or more processors, one or more signal quality parameters of the obtained first and second biophysical-signal data sets(claim 6, [0192], the step of determining the at least one template-signal vector data set characteristic of the representative quasi-periodic pattern further comprises: determining, by the processor, a normalizing parameter derived from each the plurality of cycle regions),
However, it is noted that  modified Garrett does not specifically teach  “wherein at least one of the one or more signal quality parameters is selected from group consisting of powerline interference parameter associated with powerline noise contamination, a high-frequency noise parameter associated with high frequency noise contamination, a noise burst parameter associated with high frequency noise burst contamination, an abrupt movement parameter associated with abrupt movement contamination, and an asynchronous noise parameter associated with skeletal muscle contamination” 

On the other hand, Banet teaches at least one of the one or more signal quality parameters is selected from group consisting of powerline interference parameter associated with powerline noise contamination ([0113], remove extraneous noise from the impedance Zo and .DELTA.Z(t) signals. The first low-pass filter 1010 (30 Hz) removes any high-frequency noise components (e.g. power line components at 60 Hz) that may corrupt the signal. Part of this signal that passes through this filter 110, which represents Zo, is ported directly to a channel in an analog-to-digital converter 120 ), a high-frequency noise parameter associated with high frequency noise contamination ([0033], For example, sophisticated, real-time digital filtering removes high-frequency noise from the PPG waveform, allowing its onset point to be accurately detected),
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of remove extraneous noise from power line components operate with  a predetermined frequency  using  and removes high-frequency noise from the PPG waveform using sophisticated, real-time digital filtering taught Banet into modified Garrett.
The suggestion/motivation for doing so allows user of  modified Garrett to detect accurately ECG and PPG  signals by removing impedance noise from ECG signal which is  generated by the electrode, and  by removing noise  from PPG signal which is  generated by the optical device that generate PPG signal.  

Regarding  claim 16,  Garrett   teaches the step to determine the one or more signal quality parameters comprises: calculating one or more biopotential noise scores of the biophysical signal data set, wherein the one or more biopotential noise scores comprises a score value associated with biopotential powerline interference or a score value associated with biopotential high- frequency noise ([0152], [0156]-[[0157], the z-score may be outputted as a cycle variability score. Cycle variability may refer to the degree of variability between cycles in an acquired biophysical data set that may be attributed to asynchronous noise, among others. Using the median operation preserves high frequency features that may not be present in the mean representation). 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett, US  20190384757 A1, in view  of Yu , WO 2019140155 A1,  further in view of Banet, US 20140249435, and as applied to claim 1 above,  and further more in view of DiMaio et al. (hereafter DiMaio)  US 20180310828 A1 published on  November 01, 2018.  

Regarding  claim 17,  Garrett teaches the step to determine the one or more signal quality parameters comprises: calculating one or more PPG noise scores of the biophysical signal data set (Figs 6 and .10b, [0152], [0085].  the z-score may be outputted as a cycle variability score. Cycle variability may refer to the degree of variability between cycles in an acquired biophysical data set that may be attributed to asynchronous noise. FIG. 6 is a diagram of a representative cycle data set characteristic of a representative quasi-periodic signal pattern (e.g., representative heart-beat pattern in an acquired cardiac signal, wherein the heart rate variability (HRV)can be estimated using catheter or Photoplethysmographic (PPG) signal).), 
 However, it is noted that   modified Garrett does not specifically teach  the one or more PPG noise scores comprises at least one of: a score value associated with a frequency of PPG signal that is clipped or railing ” although Garrett, teaches filters being applied to the received biophysical-signal data set (see [0013]) which could be compared to clipping or railing a PPG signal and  BANET discloses the use of a series of filters to remove extraneous noise from PPG signal ([0113])
On the other hand , DiMaio  teaches  PPG noise  comprises at least one value associated with a frequency of PPG signal that is clipped or railing ([0192], To remove these motion artifacts, the signal was processed with “windowing”, which identifies regions of the time domain that are much larger and noisier than surrounding portions and identifies those regions as “motion.” These segments are then clipped out of the time domain, allowing a modified signal without the motion artifact).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of motion artifacts  from a region of a time domain  larger and noisier than surrounding portions using clipping method taught DiMaio into modified Garrett.
The suggestion/motivation for doing so allows user of  modified Garrett to remove Motion artifacts  that includes include motion associated with a patient's breathing, a patient's movements, or any general vibrations around the camera or patient that may skew an image (see [0192])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793